DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 14, 21-22, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites wherein “a drilling device comprising a flexible cannula with a proximal and distal end, the proximal end comprising a fitting and the distal end comprising a bit through which the flexible cannula extends” at lines 4-6 and “a guide wire with a diameter adapted to fit within the flexible cannula of the drilling 
Claims 4-7, 14, 21-22, and 29-31 are also rejected under 112(a) since they do not remedy the issue cited in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 14, 21-22, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “a drilling device comprising a flexible cannula with a proximal and distal end, the proximal end comprising a fitting and the distal end comprising a bit through which the flexible cannula extends” (emphasis added) at lines 4-6.  The only mention in the claim of a proximal and distal ends is in relation to the cannula and it is further described that the distal end of the cannula has the drill bit.  Therefore, based on the claim as currently amended it is unclear how the cannula can extend through itself.  Instead in the interest in compact prosecution the limitation will be examined as if the drilling device comprises a separate drill component that also has a proximal and distal ends having either the fitting or drill bit end through which the flexible cannula is meant to pass through as recited in Para. [0035] of the specification as originally filed.
Claims 4-7, 14, 21-22, and 29-31 are also rejected as indefinite for depending upon an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 26 recites identical subject matter that is now amended into claim 1 at line 18 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 26-27, and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al (US Patent 20050107800A1) in view of Walker et al (US Patent Pub. 20110218513A1) and Simon et al (US Patent Pub. 20080269762A1).
Frankel discloses a method of treatment (fenestrated bone tap and method, Fig. 12A-13D).  Specifically in regards to claims 1 and 26-27, Frankel discloses drilling, using a drilling system, a subchondral channel into a bone (156) (The term subchondral means “situated beneath cartilage” according to the Merriam Webster dictionary.  Therefore, the channel being created into the vertebral body 156 meets the limitation of subchondral since the vertebral body is beneath the cartilaginous endplate.) (Fig. 12A-13B; and Page 4 Para. [0055] and Page 5 Para. [0059]-[0061]).  The drilling system comprising a drilling device (100) comprising a proximal end (end with 118) and a distal end (end with 114), the proximal end (end with 118) comprising a fitting (108) and the distal end comprising a bit through which the cannula (112) extends, and wherein drilling into the bone (156) places the bit proximate to an injury site (The tap at the distal end of 100 meets the limitation of bit because it is known in the art that they can be tapping bits. In addition, the tap comprises threads 114 with flutes 106 at its distal end which are used to cut threads into the bone 156 thus expanding the hole therein.) (Fig. 1-2 and 12E-13B; and Page 2 Para. [0031]-[0032], and Page 5 Para. [0059]-[0061]).  A drill guide (142B) comprising a cannula (144) with an interior diameter adapted to accommodate the cannula (112) of the drill device (100) (Fig. 11A-11B and 12D-12E; and Page 4 Para. [0050]-[0051] and Page 4-5 Para. [0058]).  A guide wire (150) with a diameter adapted to fit within the cannula (112) of the drill device (100) and further adapted with a length that extends from an area proximate to an injury site to beyond the proximal end (end with 118) of the drilling device (100) (Fig. 12A-12E; and Page 4 Para. [0055] and Page 5 Para. [0058]-[0059]).  Frankel also recites providing a 
Walker discloses a method of treatment (biologics delivery system, Fig. 8-9). Specifically in regards to claims 1 and 26-27, Walker discloses a drilling device comprising a flexible cannula (304 of 300) with a proximal and distal end, wherein the drilling device (drill) has a distal end comprising a bit through which the flexible cannula (304 of 300) extends (Walker discloses wherein the drill may be left in place in the surgical site while the driver is uncoupled from the drill and the syringe is attached to the drill.  The syringe may be preloaded with a therapeutic agent, such as bone marrow concentrate.  The syringe may be a delivery chamber 300 as described above which is discloses as the delivery tube 304 as being flexible.  The concentrate may be injected to the host site through the drill lumens.  The drill may then be turned in reverse to pack the therapeutic agent into the cancellous interstices.  Additional concentrate may be injected as the drill is withdrawn, so that the cavity and drill tract are filled with concentrate.) (Fig. 8-9; and Page 3 Para. [0049] and Page 5 Para. [0070]). 
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method by modifying the drilling device (100) of Frankel by adding a flexible cannula that has a proximal and distal ends that can pass through the drill device in view of 
However, the combination is still silent as to a cellular component comprising autologous adipose tissue that has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue, and autologous bone marrow that is filtered to remove red blood cells and plasma.
Simon discloses a method of treatment (method and device for repair of cartilage defects, Fig. 1-6).  Specifically in regards to claims 1, Simon discloses providing a cellular component (18) to the injury site (130) by injecting the cellular component (18, Fig. 5) wherein the cellular component (18) comprises autologous adipose tissue and autologous bone marrow, wherein the autologous adipose tissue has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue (Simon discloses that the isolated tissue composition of step 18  may be autologous tissue taken from the subject 100 which may comprise stem cells, such as bone marrow-derived stem cells and adipose-derived stromal cells.  Wherein the adipose-derived stromal cells may be obtained from processing of lipid tissue by standard liposuction and lipaspiration methods known in the art.  Adipose tissue may also be treated with digestive enzymes and with chelating agents that weaken the connections between neighboring cells, making it possible to disperse the tissue into a suspension of individual cells without appreciable cell breakage.  Following disaggregation, the adipose stromal cells may be isolated from the suspension of cells and disaggregated tissue.) (Fig. 1-5; and Page 2 Para. [0022]-[0024], Page 3 Para. [0026], and claims 5-6).  In regards to claims 26-27, Simon further 
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the component (160) of Frankel by adding a cellular component comprised of autologous adipose tissue that has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue and autologous bone marrow that has been filtered to remove red blood cells and plasma in view of Simon in order to have a means to treat a cartilage defect and promote healthy bone growth.  
In regards to claim 4, Frankel discloses prior to drilling, setting the guide wire (150) into the bone (156) with a distal end of the guide wire (150) positioned close to the injury site and a proximal end of the guide wire (150) posited outside of the bone (156) (Fig. 12A-12E; and Page 4 para. [0055]).
In regards to claim 5, Frankel discloses subsequent to setting the guide wire (150), positioning the drill guide (142A,142B) around the guide wire (150); and prior to drilling with the drilling device (100), inserting the drilling device (100) into the drill guide (142B) (Fig. 12B-12E; and Page 4 Para. [0057] to Page 5 Para. [0058]).
In regards to claim 6
In regards to claim 7, Frankel discloses prior to providing the cellular component (160), confirming placement of the bit proximate to the injury site via an imaging process (Frankel recites that the location of the tap 100 is monitored with a fluoroscope after insertion into body 156.) (Page 5 Para. [0060]).
In regards to claim 29, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the components (160) are mechanically coupled to an environment near the injury site (Frankel recites wherein the bone cement is cured within the bone to a desired hardness thereafter a fastener 164 is inserted into the body 156 thus holding the fastener 164 in place within the body. This hardening of the cement 160 within the bone meets the applicant’s limitation of mechanical coupling since the cement is adhered to the bone as disclosed in applicant’s specification at Para. [0032]. The fastener meets the limitation of the retention medium since Applicant in their specification at Para. [0050] recites wherein “the retention medium may be a threaded implantable screw, including an interference screw or an implantable plastic screw.”) (Page 1 Para. [0009], and Page 5 Para. [0066]-[0067]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Stone et al (US Patent 5306311).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 14, Frankel discloses injecting a component such as an adhesive into the injury site (Frankel states that the claim 14, Stone discloses wherein the retention medium (10) comprises an allogenic fibrin glue (Stone recites wherein device 10 can be made from tri-calcium phosphate and is held in place by means of a biological glue such as fibrin glue.) (Fig. 2-4B and Col. 5 lines 55-57 and Col. 9 lines 48-58).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the retention medium portion of the component (160) of Frankel comprise allogenic fibrin glue as taught in Stone in order for the member to be constructed from natural resorbable materials, or analogs thereof (Col. 2 lines 42-48).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Wallace et al (US Patent Pub. 20150065947A1).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 21, Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]).  However, the combination is silent as the injection having a retention medium which creates a chemical bond among the cells in the injury site. Wallace in regards to claim 21 
In regards to claim 22, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]). However, the combination is silent as to the additive being a retention medium. Wallace discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate 
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).  Therefore, if the cement 160 of Frankel were modified to contain the concentrated bone marrow aspirate and tri-calcium phosphate then both would be injected simultaneously into the bone 156 when the cement 160 is injected therein. (Frankel: Fig. 13A-13D; and Page 5 Para. [0061]-[0062]).
In regards to claim 24, Frankel in view of Walker and Simon disclose a method of treatment utilizing a cellular component as recited above. However, the combination is silent as to the use of a retention medium comprised of an integrin and a cellular adhesion molecule. Wallace discloses injecting a retention medium into the injury site to promote retention of the cellular component at the injury site, wherein the retention medium comprises at least one of an integrin and a cellular adhesion molecule (Wallace recites wherein the an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprise of tricalcium phosphate along with a collagenous extracellular .

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Simon as applied to claim 1 above and further in view of Edidin (US Patent Pub. 20070055276A1).
Frankel in view of Walker and Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claims 30-31, the combination specifically Walker discloses a flexible cannula (304 of 300) (Fig. 8-9).  However, the combination is silent to the flexible cannula being composed of shape memory plastic or nitinol.  Edidin discloses a method (systems and methods for inserting biocompatible filler material in interior body regions, Fig. 1-2).  Specifically in regards to claims 30-31, Edidin 1, or wherein the flexible cannula (20) is made of nitinol (Fig. 1-2; and Page 2 Para. [0023]-[0024]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the flexible cannula of Walker be made of nitinol or a shape memory plastic in view of Edidin in order to have the cannula be made of a material that allows for manipulation and still has appropriate stiffness (Page 2 Para. [0023]).

Response to Arguments
Applicant’s amendments filed on 6/30/21 have overcome the previous claim objections and the previous 112 rejections which are withdrawn.  
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/ Primary Examiner, Art Unit 3775                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyurethanes are recognized as a shape memory plastic as evidenced in Patent Pub. 20020050045A1 to Chiodo et al which at Para. [0038] recites “New shape memory plastics/polymers are also obtainable, for example, materials based on polyurethanes.  Such materials can easily be moulded to any desired shape.”